Citation Nr: 1338399	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than September 26, 2008, for the grant of service connection for a mood disorder, residual of a traumatic brain injury (TBI).

2.  Entitlement to an effective date earlier than September 26, 2008, for the grant of service connection for left facial nerve trauma, residual of a TBI.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1969 granting service connection for nose scar secondary to head injury with anosmia and tinnitus secondary to head injury implicitly denied service connection for a psychiatric disorder and left facial nerve trauma secondary to a head injury.

2.  A claim for service connection for a psychiatric disorder was filed on September 1, 2005.

3.  An unappealed rating decision dated in May 2006 denied service connection for posttraumatic stress disorder (PTSD) with depression.

4.  A claim for service connection for a psychiatric disorder was not thereafter received until September 26, 2008.  

5.  A claim for service connection for numbness and tingling in the left side of the face was received September 26, 2008.  

6.  In January 2009, the RO granted service connection for a mood disorder, residual of a TBI and left facial nerve trauma, residual of a TBI, effective from September 26, 2008.  

7.  There is no communication of record prior to September 26, 2008, which remains unadjudicated, that can be construed as a formal or informal claim for VA compensation benefits based on a psychiatric disorder and left facial nerve trauma.


CONCLUSIONS OF LAW

1.  The RO's March 1969 rating decision is a final decision implicitly adjudicating and denying entitlement to service connection for a psychiatric disorder and left facial nerve trauma as residuals of a TBI.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2013); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2012); Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010) (quoting Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009)); Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).

2.  The RO's May 2006 denial of service connection for PTSD with depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013); 38 C.F.R. §§  20.200, 20.302, 20.1103 (2012).

3.  The criteria for an effective date prior to September 26, 2008, for the grant of service connection for a mood disorder, residual of a TBI have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

4.  The criteria for an effective date prior to September 26, 2008, for the grant of service connection for left facial nerve trauma, residual of a TBI have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in October 2008 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's claims arise from his disagreement with the effective dates assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent fee-based examinations were obtained November 2008.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).
	1.  Mood Disorder

The Veteran contends that the effective date of the grant of service connection for his mood disorder should be June 12, 1968, the date of his initial service connection claim.  See, e.g., August 2010 substantive appeal.

A review of the Veteran's STRs shows that he was in a motor vehicle accident in September 1967.  No mood disorder or other psychiatric disorder following the accident was shown.  

A March 1968 treatment record shows that the Veteran reported difficulty concentrating and that he had to write notes to himself to remind himself what to do during the day.  Mental status was not exhaustively tested.  The Veteran appeared alert, intelligent and was able to give a good coherent history.  

A claim seeking service connection for several issues was received by the RO on June 12, 1968.  The Veteran did not include any psychiatric disorder on this claim.  The disorders and injuries claimed included ruptured spleen, bladder, kidney and intestine; broken lumbar spine vertebrae; bilateral knee injuries; right elbow injury; spots in front of his eyes; tinnitus; the inability to smell anything; a cut in the groin; severe concussion; adhesions; and bronchitis.  

The Veteran was afforded a VA examination in August 1968.  He reported residuals of a concussion.  He was diagnosed with, in pertinent part, cerebral concussion, from history.  No psychiatric disorder was diagnosed.  

In a March 1969 rating decision, the RO granted service connection for several disabilities, including nose scar secondary to head injury with anosmia and tinnitus secondary to head injury.  

The first indication of psychiatric problems was in September 1980, when the Veteran was psychiatrically hospitalized.  He was diagnosed with dysthymic disorder (depression) with suicidal ideation.  The Veteran was again hospitalized from February 1987 to March 1987.  The discharge diagnosis was status post major depressive episode.

A claim seeking service connection for PTSD was received in September 2005.  That claim was denied in a May 2006 rating decision; the Veteran did not appeal that decision.  

The current claim, which led to the grant of service connection, was received by the RO on September 26, 2008.  The Veteran specifically claimed service connection for depression and PTSD.  No evidence pertinent to the issue of service connection for a psychiatric disorder as received between the May 2006 rating decision and the September 2008 claim.

Based on a review of the evidence, the Board concludes that an effective date earlier than September 26, 2008, for the grant of service connection for a mood disorder, residual of a TBI is not warranted.  Initially, the Board finds that the Veteran does not have an adjudicated claim seeking service connection for a psychiatric disorder, residual of a TBI, from 1968.  

Applicable case law on the question of unadjudicated claims is conflicting.  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that where a veteran files more than one claim at a time and the rating decision acts on one claim but not another, the second claim is deemed denied, and the appeal period begins to run.  In Ingram v. Nicholson, 21 Vet. App. 232 (2007), however, the Court held that a reasonably raised claim remains pending until there is a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated, or an explicit adjudication of a subsequent claim for the same disability.  See also Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (affirming Ingram).

In determining whether the Veteran's claim had been previously adjudicated, the key question is whether sufficient notice was provided to the Veteran that would allow him to reasonably understand that he would not be awarded benefits for the disability asserted in his pending claim and thus decide for himself whether to accept the decision or seek redress elsewhere.  Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); see also Adams v. Shinseki, 568 F.3d 956, 965 (Fed. Cir. 2009) ("[T]he implicit denial rule is, at bottom, a notice provision.").  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.

"The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams at 961.  The 'certain circumstances' are when a reasonable person would understand from a decision that his request for benefits not explicitly addressed in the decision nevertheless implicitly was adjudicated and denied by that decision.  See Jones at 1373 (The key inquiry is 'whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim').

Four factors must be considered when determining whether a claim was implicitly denied: (1) 'The relatedness of the claims'; (2) 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied'; (3) 'the timing of the claims'; and (4) whether 'the claimant is represented.'  Cogburn at 212-214.

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.  

In this case, the Veteran's mood disorder was granted as a residual of a TBI; as such, the Board concludes that it is related to his claim for a severe concussion.  Although the March 1969 rating decision did not explicitly refer to a psychiatric disorder, neither did the Veteran's June 1968 claim.  To the extent that a claim of entitlement to service connection for a mood disorder was implicitly raised by the June 1968 claim, it was so raised by the Veteran's general claim of service connection for a "severe concussion," encompassing residuals of the in-service head injury.  The March 1969 RO rating decision adjudicated the claim of entitlement to service connection for a severe concussion by granting service connection for nose scar secondary to head injury with anosmia and tinnitus secondary to head injury as those were the only residuals shown on examination.  By only granting service connection for the head injury residuals shown on examination, the rating decision addressed a claim for other residuals not shown on examination for implicit denial doctrine purposes.

The second Cogburn factor is 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied.'  Cogburn at 212.  The Board finds that a reasonable person would have been put on notice that his June 1968 claim for "severe concussion" including any contemplated or implicit claim for service connection for a psychiatric disorder was adjudicated by the March 1969 RO rating decision granting service connection for different disabilities resulting from a head injury.  The Veteran was afforded a thorough VA examination in August 1968 to determine any residuals from injuries incurred in the accident, including a severe concussion and no psychiatric disorder was diagnosed.  There was no suggestion in the RO's adjudication to suggest to a reasonable person that the Veteran's claim for service connection for a severe concussion was still pending or that a claim for service connection for a psychiatric disorder had been broken out for separate adjudication.  The Board finds that March 1969 adjudication addressed the claim in such a way that a reasonable person could reasonably infer that the claim was granted as to the full array of severe concussion residuals that had been claimed, to include a psychiatric disorder.

The third factor is the timing of the claims.  Cogburn at 216-217.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id., at 216.

Significantly, in this case, the explicitly granted severe concussion claims and the potentially implicitly denied psychiatric claim were raised simultaneously in the June 1968 claim and adjudicated simultaneously in the March 1969 RO rating decision, and supports finding an implicit denial of a psychiatric disorder claim in the March 1969 RO decision.  The third Cogburn factor, concerning timing, weighs significantly in favor of finding that the psychiatric claim was implicitly denied in the March 1969 RO rating decision; this third factor weighs against the Veteran's appeal in this case.

The fourth Cogburn factor is whether the claimant is represented by an attorney.  It appears that the Veteran was represented by a Veterans Service Organization (VSO) at the time of his June 1968 claim and March 1969 adjudication.  VA is required to read filings liberally when a claimant is either pro se or represented by a VSO.  Under the current state of the law, representation by counsel tends to weigh against a claimant while proceeding pro se or represented by a VSO tends to weigh in the claimant's favor.  Cogburn at 217.

Even accounting for representation by a VSO in 1968 and 1969, and reading filings liberally, the Board finds that the aggregate consideration of the four Cogburn factors weigh in favor of finding that the March 1969 RO decision implicitly denied any claim of entitlement to service connection for a psychiatric disorder pending at that time.  Each of the other three Cogburn factors weighs strongly in favor of finding the implicit denial.  The psychiatric disorder issue was strongly related to the severe concussion issue explicitly granted in the March 1969 RO rating decision; the March 1969 decision alluded to the array of head injury residuals in a way that it could reasonably be inferred that the prior claim, and the explicitly denied claims (including for a psychiatric disorder) were raised simultaneously to the implicitly denied psychiatric disorder issue.  The Board has considered the Veteran's representative of a VSO in 1969 as a factor that weighs against finding that the March 1969 RO rating decision implicitly denied entitlement to service connection for a psychiatric disorder; however, after considering this factor together with the complete set of Cogburn factors, analysis of the factors together leads the Board to the determination that the psychiatric disorder was implicitly denied by March 1969 RO rating decision.

Therefore, the Board concludes that any implicitly raised claim for service connection for a psychiatric disorder as a residual of a TBI in 1968 when the Veteran sought service connection for a severe concussion was implicitly denied by the March 1969 rating decision.  As such, the Board does not have a pending unadjudicated claim seeking service connection for a psychiatric disorder from 1968.  

The March 1969 rating decision implicitly denying service connection for a psychiatric disorder was not appealed.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The next claim seeking service connection for a psychiatric disorder was in 2005 when the Veteran claimed PTSD.  That issue was denied in a May 2006 rating decision, which the Veteran did not appeal; that decision is also final.  Id.  

In reaching the conclusion that the March 1969 and May 2006 rating decisions are final, the Board is cognizant of the holding of the Federal Circuit in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  

In this case, no additional evidence that could be considered new and material was received after the March 1969 rating decision until September 2005 when the Veteran filed a new claim.  Although additional treatment records prior to September 2005 were obtained, they did not show a psychiatric disorder due to a TBI or otherwise related to his military service.  While new, such evidence was not material.  Following the May 2006 rating decision denying the September 2005 claim, no additional evidence was received until the September 2008 claim that resulted in the grant of service connection.  The March 1969 and May 2006 rating decisions are thus final.  

Having found that the previous rating decisions are final, the Board will now address whether the Veteran might be otherwise entitled to an effective date earlier than September 26, 2008, for the grant of service connection for a mood disorder, residual of a TBI.

After the May 2006 rating decision, correspondence was not received from the Veteran until September 26, 2008.  Such correspondence reflects that the Veteran was claiming entitlement to service connection for depression and PTSD.  In a January 2009 rating decision, the RO granted service connection with an effective date of September 26, 2008, the date the claim was received.  

The Board concludes that an effective date earlier than September 26, 2008, for the grant of service connection for a mood disorder, residual of a TBI, is not warranted.  As discussed above, the Board finds that the March 1969 and May 2006 rating decisions are final.  Because the March 1969 and May 2006 RO rating decisions are final, the claim by which the Veteran was granted service connection for a mood disorder, residual of a TBI, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) is the May 2006 denial by the RO.  The evidence also shows that the date of receipt of the claim to reopen was September 26, 2008, and that it is a claim reopened after final disallowance.  In light of the foregoing, the only effective date for the award of service connection that may be assigned for the Veteran's mood disorder, residual of a TBI is the presently assigned date of September 26, 2008.

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for a mood disorder, residual of a TBI, should be earlier than September 26, 2008, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than September 26, 2008, for the grant of service connection for a mood disorder, residual of a TBI, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  

	2.  Left Facial Nerve Trauma

The Veteran contends that that the effective date of the grant of service connection for his left facial nerve trauma should be June 12, 1968, the date of his initial service connection claim.  See, e.g., August 2010 substantive appeal.

A review of the Veteran's STRs shows that he was in a motor vehicle accident in September 1967.  No left facial nerve trauma following the accident was shown.  

A March 1968 treatment record shows that examination revealed that there appeared to be a slight decrease in light touch and pinprick sensation over the left forehead; remaining cranial nerves were normal except for the absence of the sense of smell.  

A claim seeking service connection for several issues was received by the RO on June 12, 1968.  The specific injuries and disorders claimed at that time are reported above.  The Veteran did not include any left facial nerve trauma.  

The Veteran was afforded a VA examination in August 1968.  He reported residuals of a concussion.  Neurologic examination was essentially negative or normal aside from a loss of smell.  He did not report any loss of sensation on the left side of his face, or any other left facial nerve symptoms.  He was diagnosed with, in pertinent part, cerebral concussion, from history.  No left facial nerve trauma was diagnosed.  

In a March 1969 rating decision, the RO granted service connection for several disabilities, including nose scar secondary to head injury with anosmia and tinnitus secondary to head injury.  

The first indication of left facial nerve problems was in June 2007.  At that time, he reported facial numbness that was on the right side and now had switched to the left side and left side of forehead.  The Veteran reported that he never had his "head trauma worked up."  

The current claim seeking service connection for numbness and tingling in the left side of face, which led to the grant of service connection, was received by the RO on September 26, 2008.  The Veteran was diagnosed with left facial nerve trauma at a November 2008 fee-based examination.

Based on a review of the evidence, the Board concludes that an effective date earlier than September 26, 2008, for the grant of service connection for left facial nerve trauma, residual of a TBI is not warranted.  Initially, the Board finds that the Veteran does not have an adjudicated claim seeking service connection for a psychiatric disorder, residual of a TBI, from 1968.  

In this case, as with the mood disorder discussed above, the implicit denial doctrine is applicable for this issue as well.  As noted above, four factors must be considered when determining whether a claim was implicitly denied: (1) 'The relatedness of the claims'; (2) 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied'; (3) 'the timing of the claims'; and (4) whether 'the claimant is represented.'  Cogburn at 212-214.

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.  
In this case, the Veteran's left facial nerve trauma was granted as a residual of a TBI; as such, the Board concludes that it is related to his claim for a severe concussion.  Although the March 1969 rating decision did not explicitly refer to left facial nerve trauma, neither did the Veteran's June 1968 claim.  To the extent that a claim of entitlement to service connection for left facial nerve trauma was implicitly raised by the June 1968 claim, it was so raised by the March 1968 treatment record.  However, a VA examination in August 1968 did not reveal left facial nerve trauma.  Other nerve trauma such as loss of smell was shown, but aside from loss of smell, the examiner indicated that neurologic examination was essentially negative or normal.  The March 1969 RO rating decision adjudicated the claim of entitlement to service connection for a severe concussion by granting service connection for nose scar secondary to head injury with anosmia and tinnitus secondary to head injury.  By only granting service connection for the head injury residuals shown on examination, the rating decision addressed a claim for other residuals not shown on examination for implicit denial doctrine purposes.

The second Cogburn factor is 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied.'  Cogburn at 212.  The Board finds that a reasonable person would have been put on notice that his June 1968 claim for "severe concussion" including any contemplated or implicit claim for service connection for left facial nerve trauma, was adjudicated by the March 1969 RO rating decision granting service connection for different disabilities resulting from a head injury.  The Veteran was afforded a thorough VA examination in August 1968 to determine any residuals from injuries incurred in the accident, including a severe concussion and no left facial nerve trauma was diagnosed.  There was no suggestion in the RO's adjudication to suggest to a reasonable person that the Veteran's claim for service connection for a severe concussion was still pending or that a claim for service connection for left facial nerve trauma had been broken out for separate adjudication.  The Board finds that March 1969 adjudication addressed the claim in such a way that a reasonable person could reasonably infer that the claim was granted as to the full array of severe concussion residuals that had been claimed, to include left facial nerve trauma.

The third factor is the timing of the claims.  Cogburn, 24 Vet. App. at 216-217.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id., at 216.

Significantly, in this case, the explicitly granted severe concussion claims and the potentially implicitly denied left facial nerve trauma claim were raised simultaneously in the June 1968 claim and adjudicated simultaneously in the March 1969 RO rating decision, and supports finding an implicit denial of a left facial nerve trauma claim in the March 1969 RO decision.  The third Cogburn factor, concerning timing, weighs significantly in favor of finding that the left facial nerve trauma claim was implicitly denied in the March 1969 RO rating decision; this third factor weighs against the Veteran's appeal in this case.

The fourth Cogburn factor is whether the claimant is represented by an attorney.  It appears that the Veteran was represented by a VSO at the time of his June 1968 claim and March 1969 adjudication.  VA is required to read filings liberally when a claimant is either pro se or represented by a VSO.  Under the current state of the law, representation by counsel tends to weigh against a claimant while proceeding pro se or represented by a VSO tends to weigh in the claimant's favor.  Cogburn at 217.

Even accounting for representation by a VSO in 1968 and 1969, and reading filings liberally, the Board finds that the aggregate consideration of the four Cogburn factors weigh in favor of finding that the March 1969 RO decision implicitly denied any claim of entitlement to service connection for left facial nerve trauma pending at that time.  Each of the other three Cogburn factors weighs strongly in favor of finding the implicit denial.  The left facial nerve trauma issue was strongly related to the severe concussion issue explicitly granted in the March 1969 RO rating decision; the March 1969 decision alluded to the array of head injury residuals in a way that it could reasonably be inferred that the prior claim, and the explicitly denied claims (including for left facial nerve trauma) were raised simultaneously to the implicitly denied left facial nerve trauma issue.  The Board has considered the Veteran's representative of a VSO in 1969 as a factor that weighs against finding that the March 1969 RO rating decision implicitly denied entitlement to service connection for left facial nerve trauma; however, after considering this factor together with the complete set of Cogburn factors, analysis of the factors together leads the Board to the determination that the left facial nerve trauma was implicitly denied by March 1969 RO rating decision.

Therefore, the Board concludes that any implicitly raised claim for service connection for left facial nerve trauma as a residual of a TBI in 1968 when the Veteran sought service connection for a severe concussion was implicitly denied by the March 1969 rating decision.  As such, the Board does not have a pending unadjudicated claim seeking service connection for left facial nerve trauma from 1968.  

The March 1969 rating decision implicitly denying service connection for a psychiatric disorder was not appealed.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In reaching the conclusion that the March 1969 rating decision is final, the Board is cognizant of the holding of the Federal Circuit in Bond, 659 F.3d 1362.  

In this case, no additional evidence that can be considered new and material was received after the March 1969 rating decision until the September 2008 claim that resulted in the grant of service connection.  Although additional treatment records were obtained, they did not show left facial nerve trauma caused by a TBI or otherwise related to the Veteran's military service.  The March 1969 rating decision is thus final.  

Having found that the previous rating decision is final, the Board will now address whether the Veteran might be otherwise entitled to an effective date earlier than September 26, 2008, for the grant of service connection for left facial nerve trauma, residual of a TBI.

After the March 1969 rating decision, correspondence was not received from the Veteran until September 26, 2008.  Such correspondence reflects that the Veteran was claiming entitlement to service connection for numbness and tingling in the left side of his face.  In a January 2009 rating decision, the RO granted service connection with an effective date of September 26, 2008, the date the claim was received.  

The Board concludes that an effective date earlier than September 26, 2008, for the grant of service connection for left facial nerve trauma, residual of a TBI, is not warranted.  As discussed above, the Board finds that the March 1969 rating decision is final.  Because the March 1969 RO rating decision is final, the claim by which the Veteran was granted service connection for left facial nerve trauma, residual of a TBI, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez at 539-540 (citing Bingham, 421 F. 3d 1346; Leonard at 1337; Flash at 340).

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) is the March 1969 denial by the RO.  The evidence also shows that the date of receipt of the claim to reopen was September 26, 2008, and that it is a claim reopened after final disallowance.  In light of the foregoing, the only effective date for the award of service connection that may be assigned for the Veteran's left facial nerve trauma, residual of a TBI is the presently assigned date of September 26, 2008.

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for left facial nerve trauma, residual of a TBI, should be earlier than September 26, 2008, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than September 26, 2008, for the grant of service connection for left facial nerve trauma, residual of a TBI, is denied.  See 38 U.S.C.A §5107.  



ORDER

Entitlement to an effective date earlier than September 26, 2008, for the grant of service connection for a mood disorder, residual of a TBI is denied.

Entitlement to an effective date earlier than September 26, 2008, for the grant of service connection for left facial nerve trauma, residual of a TBI is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


